— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 17, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective April 10, 1975, on the ground that he lost his employment through misconduct. The board found that claimant, an instrument assembler, refused to follow instructions given him by his immediate supervisor as to the performance of his work. An argument ensued, as a result of which claimant was called in by his supervisor’s superior to discuss the grievance. When claimant refused to discuss the matter, he was fired. The board found that claimant’s refusal to take instructions was against his employer’s interest. The findings of fact are supported by substantial evidence and must be affirmed. (Labor Law, § 623; Matter of Roth [Catherwood], 34 AD2d 1081.) Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.